IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,253-01


                    EX PARTE JAMES EDWARD SHAW, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 14957A IN THE 29TH DISTRICT COURT
                           FROM PALO PINTO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to forty years’ imprisonment. The Eleventh Court of Appeals affirmed

his conviction. Shaw v. State, No. 11-13-00241-CR (Tex. App.—Eastland Aug. 6, 2015) (not

designated for publication).

        Applicant contends, among other things, that the $10,000 fine in the judgment is

unauthorized. We agree. The judgment in cause number 14957 in the 29th District Court of Palo
                                                                                                  2

Pinto County is reformed to delete the $10,000 fine. All other relief is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 2, 2016
Do not publish